Evans, C. J.,
specially concurring. — I think the error upon which the majority opinion is based is so slight that it ought to be deemed as nonprejudicial. I think also that it was fully cured by the subsequent instruction. At most the error was formal, rather than substantial. Our previous decisions have gone as far as we ought to go on this form of error. The present opinion goes farther than any previous holding, and to my mind is extremely technical. However, the verdict was so clearly excessive that in my judgment it ought to have been set aside and a new trial granted on that ground. I therefore concur in the result, although I dissent from the ground upon which the majority opinion is based.